               Case 2:18-cr-00080-JAM Document 74 Filed 06/02/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 EUGENE ORTEGA

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                           CASE NO. 18-0080 JAM
10
                                   Plaintiff,            STIPULATION TO CONTINUE J&S FROM JULY
11                                                       14, 2020 TO
     EUGENE ORTEGA,                                      SEPTEMBER 29, 2020, AT 9:15 A.M. AND RESET
12                                 Defendant             BRIEFING SCHEDULE

13
                                                 STIPULATION
14
            Plaintiff United States of America, by and through its counsel of record, and Eugene Ortega, by
15
     and through his Counsel of record, Dina Santos hereby stipulate to continue the date for J&S and reset
16
     the briefing schedule as follows:
17
     Judgment and Sentencing Date:                                                       September 29,
18                                                                                       2020
     Reply, or Statement of Non-Opposition:                                              September 22,
19                                                                                       2020
     Formal Objections to the Presentence Report shall be filed with the Court and
20   served on the Probation Officer and opposing counsel no later than:                 September 15,
                                                                                         2020
21   The Presentence Report shall be filed with the Court and disclosed to counsel no
     later than:                                                                         September 08,
22                                                                                       2020
     Counsel's written objections to the Presentence Report shall be delivered to the
23   Probation Officer and opposing counsel no later than:
                                                                                         September 01,
24   The proposed Presentence Report shall be disclosed to counsel no later than:        2020

25                                                                                       August 18, 2020

26

27          IT IS SO STIPULATED.
28
                                                         1
              Case 2:18-cr-00080-JAM Document 74 Filed 06/02/20 Page 2 of 2


 1

 2 Dated: June 1, 2020                              McGregor Scott
                                                    United States Attorney
 3

 4                                                  /s/ Justin Lee
                                                    JUSTIN LEE
 5                                                  Assistant United States Attorney

 6
     Dated: June 1, 2020                            /s/ Dina L. Santos
 7                                                  DINA SANTOS, ESQ.
                                                    Attorney for EUGENE ORTEGA
 8

 9
                                            ORDER
10
           IT IS SO FOUND AND ORDERED this 1ST day of June, 2020
11
                                                     /s/ John A. Mendez
12

13                                                  HON. JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
